          Case 1:19-cr-00651-LTS Document 531
                                          535 Filed 03/10/21 Page 1 of 2




                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                       30 EAST 33RD STREET
                                            6TH FLOOR
                                       NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                              TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                               FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                           DanielParker@aol.com




                                                      March 10, 2021

By ECF
Hon. Laura Taylor Swain
United States District Judge                                     MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re: United States v. Constantinescu, as to Cristian Ulmanu and
                                         19 Cr. 651 (LTS)

Dear Judge Swain:

       I, along with Christina Cooper, Esq., represent Cristian Ulmanu. Jill R. Shellow, Esq.
represents Alin Hanes Calugaru.

         We write with respect to our client and on behalf of Ms. Shellow with respect to her
client, and with the consent of the Government, to request an adjournment for approximately 60
days of the conference scheduled for March 23, 2021. The parties are engaged in plea
negotiations and continue to review newly-produced discovery.

       We believe that it would make the most sense to adjourn the conference for
approximately 60 days.

       Both, Ms. Shellow and I consent to the exclusion of time pursuant to the Speedy Trial Act
on behalf of our respective clients.

      If the foregoing meets with the Court’s approval, then we respectfully request that you
“So Order” this letter.

        Thank you for your consideration in, and attention to, this matter.




                                                 1
   Case 1:19-cr-00651-LTS Document 531
                                   535 Filed 03/10/21 Page 2 of 2




                                                     Respectfully,



                                                     Daniel S. Parker
                                                     Christina S. Cooper
                                                     Attorneys for C. Ulmanu
                                                     Parker and Carmody, LLP
                                                     30 East 33rd Street
                                                     6th Floor
                                                     New York, NY 10016
                                                     Cell: 917-670-7622
                                                     DanielParker@aol.com

 Cc: All parties (by ECF)



The application is granted. The conference is adjourned to May 18, 2021, at 11:00 a.m. The Court
finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time
from today’s date through May 18, 2021, outweigh the best interests of the public and the
defendant(s) in a speedy trial for the reasons stated above. DE#531 resolved.

SO ORDERED.
Dated: 3/10/2021

/s/ Laura Taylor Swain, USDJ




                                         2
